           Case 1:19-cr-00463-DLC Document 93 Filed 08/21/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

                                     CASE NO. 19-CR-00463-DLC

UNITED STATES OF AMERICA,

                        Plaintiff,
v.

ZALMUND ZIRKIND

                        Defendant.

_________________________________/

     NOTICE OF FILING SUPPLEMENTAL CERTIFICATES OF GOOD STANDING

       PLEASE TAKE NOTICE that annexed are the additional Certificates of Good Standing,
described in DE 62, July 27, 2020, Motion for Admission Pro Hac Vice, pursuant to Rule 1.3(c) of
the Local Rules of the United States District Courts for the Southern and Eastern District of New
York.

     1. Certificate of Good Standing for the United States District and Bankruptcy Courts for the
        District of Columbia, dated August 7, 2020.

     2. Certificate of Good Standing for the Supreme Court of the State of Colorado, dated August 7,
        2020.

     3. Certificate of Good Standing for the Supreme Court of the State of Florida, dated August 3,
        2020.

Dated: August 21, 2020
       Miami, Florida

                                              Respectfully Submitted,

                                              _/s Neil M. Schuster________________
                                              Neil M. Schuster, P.A.
                                              Fla. Bar No. 216909
                                              555 N.E. 15th Street, Suite 2C
                                              Miami, FL 33132
                                              Tel: (305) 416-0324
                                              Fax: (305) 416-0325
                                              Email: neil@neilmschuster.com
